


EXHIBIT 10.2
AMENDED AND RESTATED GUARANTEE AGREEMENT
AMENDED AND RESTATED GUARANTEE AGREEMENT dated as of October 11, 2012 (this
“Agreement”), among (a) RAYONIER INC., a North Carolina corporation
(“Rayonier”), (b) RAYONIER TRS HOLDINGS INC., a Delaware corporation (“TRS”),
(c) RAYONIER OPERATING COMPANY LLC, a Delaware limited liability company(“ROC”;
Rayonier, TRS and ROC, each a “Guarantor” and collectively, the “Guarantors”),
and (d) CREDIT SUISSE AG, acting through one or more of its affiliates or
branches, as administrative agent (the “Administrative Agent”) for the
Guaranteed Parties (as defined below).
Reference is made to (i) the Five-Year Revolving Credit Agreement dated as of
April 21, 2011(as amended by that certain Incremental Assumption Agreement,
dated as of August 20, 2011 and as further amended, supplemented or otherwise
modified prior to the date hereof, the “Original Credit Agreement”), among
Rayonier, TRS, ROC and Rayonier Forest Resources, L.P. (“RFR”), as borrowers,
the lenders from time to time party thereto (the “Lenders”), the Issuing Banks
from time to time party thereto (the “Issuing Banks”) and the Administrative
Agent, and (ii) the Guarantee Agreement, dated as of April 21, 2011 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Original
Guarantee Agreement”), among the Guarantors, RFR and the Administrative Agent.
Rayonier, TRS, ROC and RFR, as borrowers under the Original Credit Agreement,
the Lenders, the Issuing Banks and the Administrative Agent desire to amend and
restate the Original Credit Agreement and the Original Guarantee Agreement in
their entireties pursuant to the terms of (i) the First Amendment and
Restatement Agreement, dated as of the date hereof (the “First Restatement
Agreement”), and (ii) the Amended and Restated Five-Year Revolving Credit
Agreement attached thereto as Annex A (the “Credit Agreement”). Capitalized
terms used and not defined herein have the meanings assigned to them in the
Credit Agreement.
It is a condition precedent to the effectiveness of the First Restatement
Agreement and the Credit Agreement that the Guarantors execute and deliver this
Agreement.
Each of the Guarantors is a Borrower under (and as defined in) the Credit
Agreement and acknowledges that it will derive substantial benefit from the
making of the Revolving Credit Advances by the Lenders and the issuance of the
Letters of Credit by the Issuing Banks.
Accordingly, the parties hereto agree that the Original Guarantee Agreement is
amended and restated in its entirety as follows:
SECTION 1.    Guarantees. Each Guarantor unconditionally guarantees, jointly
with each other Guarantor and severally, as a primary obligor and not merely as
a surety, (a) the due and punctual payment by each Borrower (other than itself)
of (i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Revolving Credit Advances made to such Borrower, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by such Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of such Borrower to the Administrative Agent and
each Lender under the Credit Agreement and the other Loan Documents
(collectively, the “Guaranteed Parties”), whether such amounts shall have
accrued prior to, on or after the Closing Date, (b) the due and punctual payment
and performance of all covenants, agreements, obligations and liabilities of
each Borrower (other than itself), monetary or otherwise, under or pursuant to
the Credit Agreement and the other Loan Documents, and (c) the due and punctual
payment and performance of all obligations of each Borrower (other than itself),
monetary or otherwise, under each Interest Rate Agreement in effect on the
Closing Date to which any Lender (or an Affiliate of a Lender) is a party and
each Interest Rate Agreement entered into after the Closing Date with any
counterparty that is a Lender (or an Affiliate of a Lender) at the time such
Interest Rate Agreement is entered into (all the monetary and other obligations
referred to in the preceding clauses (a) through (c) being collectively called
the “Obligations”).
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of TRS and ROC hereunder, shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such obligations
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code




--------------------------------------------------------------------------------




or any provisions of applicable law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of TRS and ROC
contingent or otherwise, that are relevant under the Fraudulent Transfer Laws
and after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of TRS and
ROC, as the case may be, pursuant to (i) applicable law, or (ii) any agreement
providing for an equitable allocation among TRS or ROC, as the case may be, and
other Affiliates of Rayonier of obligations arising under Guarantees by such
parties.
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation.
SECTION 2.    Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment to, demand of payment from and
protest to the applicable Borrower and any other guarantor of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment. To the fullest extent permitted by applicable law, the
obligations of each Guarantor hereunder shall not be affected by, and each
Guarantor hereby waives any defense arising by reason of, (a) the failure of the
Administrative Agent or any other Guaranteed Party to assert any claim or demand
or to enforce or exercise any right or remedy against the applicable Borrower or
any other guarantor under the provisions of the Credit Agreement, any other Loan
Document or otherwise, (b) any rescission, waiver, amendment or modification of,
or any release from any of the terms or provisions of this Agreement, any other
Loan Document, any Guarantee or any other agreement, including with respect to
any other Guarantor under this Agreement, or (c) the failure to take or perfect
any security interest in, or the release of, any collateral security held by or
on behalf of any Guaranteed Party.
SECTION 3.    Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Guaranteed Party to any collateral security held for payment of the
Obligations or any balance of any deposit or other account or credit on the
books of the Administrative Agent or any other Guaranteed Party in favor of the
applicable Borrower or any other person.
SECTION 4.    No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the applicable Borrower's Obligations except contingent
indemnification and reimbursement obligations, which pursuant to Section 8.04(f)
of the Credit Agreement shall survive the termination of the Loan Documents and
the payment in full of all obligations referred to in such Section 8.04(f)),
including any claim of waiver, release, surrender, alteration or compromise of
any of the applicable Borrower's Obligations, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of such Obligations, any law
or regulation of any jurisdiction or any other event affecting any term of an
Obligation or any other circumstance that might constitute a defense of the
applicable Borrower or any Guarantor. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be discharged
or impaired or otherwise affected by the failure of the Administrative Agent or
any other Guaranteed Party to assert any claim or demand or to enforce any
remedy under the Credit Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
applicable Borrower's Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or that
would otherwise operate as a discharge of each Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of all of the
applicable Borrower's Obligations), and each Guarantor hereby waives any defense
arising by reason of any of the foregoing actions.
SECTION 5.    Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of the applicable Borrower or the unenforceability of the
applicable Borrower's Obligations or any part thereof from any cause or the
cessation from any cause of the liability of the applicable Borrower (other than
the final and indefeasible payment in full in cash of such Borrower's
Obligations except contingent indemnification and reimbursement obligations,
which pursuant to Section 8.04(f) of the Credit Agreement shall survive the
termination of the Loan Documents and the payment in full of all obligations
referred to in such Section 8.04(f)). The Administrative Agent and the other
Guaranteed Parties may, at their election, foreclose on any collateral security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such collateral security in lieu of foreclosure, compromise
or adjust any part of the applicable Borrower's Obligations, make any other
accommodation with the applicable Borrower or any other guarantor or exercise
any other right or remedy available to them against the applicable Borrower or
any other guarantor, without affecting or impairing in any way the liability of
any Guarantor hereunder except to the extent the applicable Borrower's
Obligations have been fully, finally and indefeasibly paid in cash. Pursuant to
applicable law, each of the Guarantors waives any defense arising out of any
such election even though such election operates, pursuant to




--------------------------------------------------------------------------------




applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the applicable
Borrower, any other Guarantor or guarantor, as the case may be, or any
collateral security.
SECTION 6.    Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Guarantor by virtue
hereof, each Guarantor hereby agrees that, upon the failure of any Borrower
(other than itself) to pay any of its Obligations when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, such Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent or such other Guaranteed Party as
designated thereby in cash the amount of such unpaid Obligations. Upon payment
by any Guarantor of any sums to the Administrative Agent or any Guaranteed Party
as provided above, all rights of such Guarantor against the applicable Borrower
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the respective Borrower's Obligations. In addition, any indebtedness of any
Borrower now or hereafter held by any Guarantor is hereby subordinated in right
of payment to the prior payment in full of the Obligations during the existence
of an Event of Default. If any amount shall erroneously be paid to any Guarantor
on account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right, or (ii) any such indebtedness of any Borrower, such amount shall
be held in trust for the benefit of the Guaranteed Parties and shall forthwith
be paid to the Administrative Agent to be credited against the payment of the
applicable Borrower's Obligations, whether matured or unmatured, in accordance
with the terms of the Loan Documents.
SECTION 7.    Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of each applicable Borrower's financial
condition and assets, all other circumstances bearing upon the risk of
nonpayment of such Borrower's Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Guaranteed Parties will have any duty
to advise any of the Guarantors of information known to it or any of them
regarding such circumstances or risks.
SECTION 8.    Representations and Warranties; Taxes. Each of the Guarantors
represents and warrants as to itself that all representations and warranties
relating to it contained in the Credit Agreement or any other Loan Document are
true and correct in all material respects except for representations and
warranties which by their terms refer to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) and except for representations and warranties
which are qualified by materiality (in which case such representations and
warranties shall be true and correct). Each Guarantor agrees that the provisions
of Section 2.15 of the Credit Agreement shall apply equally to each Guarantor
with respect to the payments made by it hereunder.
SECTION 9.    Termination. The Guarantees made hereunder (a) shall terminate
when all the Obligations except contingent indemnification and reimbursement
obligations, which pursuant to Section 8.04(f) of the Credit Agreement shall
survive the termination of the Loan Documents and the payment in full of all
obligations referred to in such Section 8.04(f), have been indefeasibly paid in
full and the Lenders have no further commitment to lend under the Credit
Agreement, the LC Exposure has been reduced to zero or Cash Collateralized and
the Issuing Banks have no further obligation to issue Letters of Credit under
the Credit Agreement, and (b) shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Obligation is rescinded or must otherwise be restored by any Guaranteed Party or
any Guarantor upon the bankruptcy or reorganization of any Borrower or any
Guarantor or otherwise.
SECTION 10.    Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter this Agreement shall be binding upon, and inure to the
benefit of such Guarantor, the Administrative Agent and the other Guaranteed
Parties and their respective successors and assigns, except that no Guarantor
may assign or otherwise transfer any of its rights or obligations hereunder or
any interest herein (except in connection with any transaction permitted by
Section 5.03(c) or Section 5.03(d) of the Credit Agreement) (and any such
attempted assignment or transfer by any party hereto shall be null and void).
This Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.
SECTION 11.    Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise




--------------------------------------------------------------------------------




thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent hereunder and of the other Guaranteed Parties under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on any Guarantor in any
case shall entitle such Guarantor to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).
SECTION 12.    Governing Law. This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
SECTION 13.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.02 of the Credit Agreement.
SECTION 14.    Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Guarantors herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the other Guaranteed
Parties and shall survive the making by the Lenders of the Revolving Credit
Advances and the issuance of the Letters of Credit by the Issuing Banks
regardless of any investigation made by the Guaranteed Parties or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Revolving Credit Advance or any other fee or
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid, the LC Exposure does not equal zero or has not been Cash
Collateralized or the Commitments and the LC Commitment have not been
terminated.
(b)    In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 15.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 16.    Rules of Interpretation. The rules of interpretation specified in
Article I of the Credit Agreement shall be applicable to this Agreement.
SECTION 17.    Jurisdiction; Consent to Service of Process. (a) Each Guarantor
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Guaranteed Party, any Issuing Bank, or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in the Borough of Manhattan, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any




--------------------------------------------------------------------------------




Guaranteed Party or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Guarantor or its properties in the courts of any jurisdiction.
(b)    Each Guarantor irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in clause (a) of Section 17 of this Agreement. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)    Each party hereto irrevocably consents to service of process at the
address provided for notices in Section 13. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
SECTION 18.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.
SECTION 19.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Guaranteed Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Guaranteed Party or any such Affiliate, to
or for the credit or the account of any Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under this Agreement or
any other Loan Document to such Guaranteed Party or their respective Affiliates,
irrespective of whether or not such Guaranteed Party or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Guarantor may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Guarantor different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Guaranteed Party and their respective Affiliates under this
Section 19 are in addition to other rights and remedies (including other rights
of set-off) that such Guaranteed Party or their respective Affiliates may have.
SECTION 20. Original Guarantee Agreement. This Agreement shall amend and restate
the Original Guarantee Agreement in its entirety, and the rights and obligations
of the parties under the Original Guarantee Agreement shall be subsumed within
and be governed by this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
RAYONIER INC.
 
 
 
 
 
 
 
 
By
/s/ CARL E. KRAUS
 
 
 
Name: Carl E. Kraus
 
 
 
Title: Senior Vice President, Finance
 
 
 
 
 
 
 
RAYONIER OPERATING COMPANY LLC
 
 
 
 
 
 
 
By
/s/ CARL E. KRAUS
 
 
 
Name: Carl E. Kraus
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
RAYONIER TRS HOLDINGS INC.
 
 
 
 
 
 
 
By
/s/ CARL E. KRAUS
 
 
 
Name: Carl E. Kraus
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent


 
 
By
/s/ CHRISTOPHER REO DAY
 
 
 
Name: Christopher Reo Day
 
 
 
Title: Vice President
 
 
 
 
 
 
 
By
/s/ TYLER R. SMITH
 
 
 
Name: Tyler R. Smith
 
 
 
Title: Associate





